 In the Matter of HART COAL COMPANY AND HART COAL CORPORATIONandUNITED MINE WORKERS OF AMERICA, DISTRICT#23, AFFILIATEDWITH THE C.I.0. and PROGRESSIVE MINE WORKERS OF AMERICA,DISTRICTAFFILIATED WITH THEA. F. of L.,PARTY TO THECONTRACTIn the Matter of HARTCOAL COMPANY AND HART COAL CORPORATIONandUNITED MINE WORKERS OF AMERICA, DISTRICT #23, AFFILIATEDWITH THE C. I. 0.CasesNos. C-1419 and R-1607, respectively.Decided November13, 1939Coal MiningIndustry-Settlement:stipulation providing for compliance withthe Act,including disestablishment of company-dominated union and reinstate-ment withbackpay in specified amount as to one employee-Order: entered onstipulation-Investigation of Representatives:stipulated:respondent refuses torecognize either of rival labor organizationsunless certified by the Board-Unit Appropriate for Collective Bargaining:stipulated:all personsemployed inthemining operations of the respondent as production employees,excludingsuperintendents,mine foremen, section foremen, room bosses, face bosses, topbosses, entry bosses, electricians in a supervisory capacity,all other supervisoryemployees,and "guards"or"watchmen"-Representatives:eligibilityto partici-pate in choice:person reinstated pursuant to Board'sOrder ;stipulation asto-Election Ordered:pursuant to stipulation.Mr. Arthur R. Donovan, Mr. Colonel C. Sawyer,andMr. RobertD. Malarney,for the Board.Gordon,Gordon cfcMoore,ofMadisonville,Ky.,for therespondents.Mr. Ed. J. Morgan,of Madisonville, Ky., andMr. Earl E. Houck,ofWashington, D. C.,. for the United.Mr. John R. Kane,of Springfield, Ill., for the Progressive.Mr. Langdon WestandMiss Margaret Holmes,of counsel to theBoard.17 N. L.R. B., No. 53.641 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United MineWorkers of America, District #23, affiliated with the Congress ofIndustrialOrganizations,herein called the United,theNationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Eleventh Region(Indianapolis, Indiana),issuedits complaint'dated October 20,1939, against Hart Coal Companyand Hart Coal Corporation, Morton's Gap, Kentucky, herein calledthe respondents,allegingthat the respondents had engaged in andwere engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (2), and(3) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.A copyof the complaint accompanied by notice of hearingwas duly served upon the respondents, the United,and ProgressiveMine Workers of America, District #5, affiliated with the AmericanFederation of Labor, herein called the Progressive.The respondentsdid notfile an answerto the complaint.On or about October 18, 1939, the United filed with the RegionalDirector a petitionalleging thata question affecting commerce hadarisen concerning the representation of employees of the respondentsand requesting an investigation and certification of representativespursuant to Section 9 (c) of the Act. On October 20,1939, theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3,ArticleIII, Section 10 (c) (2),and Article II, Section36 (b), of National Labor Relations Board Rules and Regula-tions-Series 2, ordered an investigation upon the petition andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice and further ordered thatthe two cases be consolidated.On October 31, 1939, the respondent,the United,the Progressive,and counsel for the Board entered into a stipulation in settlementof the case subject to the approval of the Board.On November 10,-1939, the respondent,theUnited,the Progressive,and counsel forthe Board entered into a supplemental stipulation amending thes Although this case had been consolidated with several others by orders of the Boarddated August 9, 1937, May 3, 1939,and July 17,1939,respectively,these orders of con-solidation were revoked by the Board's order dated October 20, 1939. HART COAL COMPANY643complaint.The stipulation and the supplemental stipulation areset forth below :STIPULATIONHart Coal Company, 'hereinafter called the Respondent;United Mine Workers of America, District #23, affiliated withthe Congress of Industrial Organizations, hereinafter sometimescalled the United; the Progressive Mine Workers of America,affiliatedwith the American Federation of Labor, hereinaftersometimes called the Progressive; and Arthur R. Donovan,Regional Attorney for the Eleventh Region of the NationalLabor Relations Board, Colonel C. Sawyer and Robert D.Malarney, Attorneys, National Labor Relations Board, herein-after sometimes called the Board, hereby stipulate and agreethat :IUpon amended charges duly filed by the United on August31, 1939, the National Labor Relations Board, by its RegionalDirector for the Eleventh Region, acting pursuant to authoritygranted in Section 10 (b) of the National Labor Relations Act(49 Stat. 449), hereinafter sometimes called the Act, and pur-suant to authority granted by the Board's Rules and Regulations,Series 2, Article 2, Section 5, issued its Complaint on the 20thday of October 1939, against the Respondent.IIUpon a Petition duly filed by the United on October 18, 1939,the Board, on October 30, 1939, directed that an investigation ofbargaining representatives be made pursuant to Section 9 (c) ofthe Act.Upon authorization by the Board, the Regional Direc-tor for the Eleventh Region, issued notice of hearing on October20, 1939.In the petition filed by the United, it was stated thatboth the United and the Progressive claim to have been desig-nated as collective bargaining representative by employees inthe unit alleged in said petition to be appropriate, and the Unitedand the Progressive are each a party to the proceeding,(XI-R-235), instituted by said petition by virtue of the Board'sRules and Regulations, Series 2, Article III, Section 3.IIIThe respondent, the United, and Progressive withdraw allmotions and other pleadings filed by them in this proceeding, 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcept that the United does not withdraw the amended chargesand the petition hereinbefore mentioned in Articles I and II ofthis stipulation.IVThe Respondent, the United, and the Progressive, herebywaive their right to a hearing or hearings in these cases and allparties expressly agree that the amended charges filed on August31, 1939, the complaint issued on October 20, 1939, and notice ofhearing, the petition filed by the United on October 18, 1939, theOrder of the National Labor Relations Board directing an in-vestigation and the notice of hearing pursuant to this Order forinvestigation, and this stipulation, may be introduced in therecord in this proceeding by filing with the Chief Trial Exam-iner of the National Labor Relations Board at Washington, D. C.VThe Respondent, the United, and the Progressive, herebyacknowledge service of the complaint and notice of hearing uponthe complaint and of the petition and notice of hearing pursuantto the Board's Order directing investigation and hearing andexpressly waive any right or privilege which they may have forten (10) days notice of hearing and to the holding of a hearingor hearings in these cases and also waive any right or privilegewhich they may have to the making of findings of fact and con-clusions of law by the Board.VIThe Respondent specifically admits each and every allegationin paragraphs I and II of the Board's complaint herein andstipulates and agrees that it is engaged in interstate commercewithin the meaning of Section 2 (6) and (7) of the Act.VIIThe United, the Progressive, and the Independent MinersUnion, are, each and all of them, labor organizations within themeaning of Section 2 (5) of the Act.VIIIIt is agreed by and between the Respondent and the Progres-sive that the contract now in force and effect between the Re-spondent and the Progressive is hereby cancelled and is voidand of no effect; provided, however, that nothing in this stipula- HART COAL COMPANY645tion shall preclude the Respondent from hereafter making anagreement with the Progressive or any other labor organization(not established, maintained or assisted by an action defined inthe National Labor Relations Act as an unfair Labor practice)requiring, as a condition of employment, membership therein,if such labor organization is the representative of the employeesas provided in Section 9 (a) of the National Labor RelationsAct; and it is agreed that the Respondent will not recognizethe Progressive or any other labor organization as the exclusiverepresentative of its employees until and unless such labor or-ganization is certified by the Board as such exclusive representa-tive in the manner hereinafter provided.IXIt is hereby stipulated and agreed that all production em-ployees of the Respondent, excluding superintendents, mineforemen, section foremen, room bosses, face bosses, top bosses, en-try bosses, electricians in a supervisory capacity, all other super-visory employees, and "guards" or "watchmen", constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.XIt is hereby stipulated and agreed by the Respondent, theUnited and the Progressive, that a question has arisen concern-ing the representation of the employees in the bargaining unitset forth in Article IX of this stipulation in that the Unitedand the Progressive each claim to have been designated by em-ployees in the unit set forth above as representative for purposesof collective bargaining, within the meaning of the Act, and inthat the Respondent refuses to recognize either the United orthe Progressive as the exclusive representative of all the em-ployees in said unit until and unless the Board has made acertification pursuant to Section 9 (c) of the Act.XIThe Respondent, the United, and the Progressive stipulateand agree that the Board shall forthwith issue a Direction ofElection.The election shall be conducted within thirty (30)days from the issuance of the Direction of Election by the Boardand shall be conducted in accordance with and pursuant to theAct, the Board's Rules and Regulations and decisions of theBoard in representation cases.The election shall be for the 646DECISIONS Or NATIONAL LABOR RELATIONS BOARDpurpose of determining whether the eligible employees desireto be represented for the purposes of collective bargaining bythe United, the Progressive, or by neither.The employees eligi-ble to vote in this election shall be all the employees in theappropriate unit set forth in Article IX, above, on the payrollof Respondent one week preceding issuance of a Direction ofElection pursuant to this Article and all those employees orderedreinstated as a result of this stipulation.This stipulation andtheElectionReport filed on the results of the election shallconstitute competent evidence upon which the Board may makea certification pursuant to Section 9 (c) of the Act.,XIIUpon the basis of the amended charges filed by the Unitedon August 30, 1939, the complaint herein and this stipulation,.the Respondent herein expressly consents to the issuance by theNational Labor Relations Board of an Order to the following:effect :ORDERUpon the basis of this stipulation and pursuant to Section 10,(c)of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Hart Coal Company,.Mortons Gap, Kentucky, its officers, agents, successors, and,assigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization,.to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engagein concerted activity for the purposes of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 ofthe National Labor Relations Act :(b)Discouraging membership in the United Mine Workers ofAmerica, District #23, affiliated with the Congress of Indus-trialOrganizations, or any other labor organization of its employees, or encouraging membership in the Progressive Mine.Workers .of America, District #5, affiliated with the AmericanFederation of Labor, or) any other labor organization of its em-ployees, by discharging or refusing to reinstate any of its em-ployees or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of their-employment;(c)Dominating or interfering with the administration of theIndependent Miners Union, or dominating or interfering with. HART COAL COMPANY647"the formation or administration of any other labor organizationof its employees,or contributing support to any such labor-organization ;(d)Recognizing the Independent Miners Union as the rep-resentative of any of its employees for the purposes of dealingwith the Respondent concerning grievances,labordisputes,.wages, rates of pay, hours of employment, or other conditions ofemployment.2.Take the following affirmative action to effectuate the poli-ciesof the National Labor Relations Act;(a)Offer to J. B. Cotton immediate and full reinstatement.to his former position or to a position equivalent thereto withoutprejudice to any rights and privileges previously enjoyed byhim :(b)Make whole J. B. Cottonfor wages lost in consequenceof his discharge by payment to him of the sum of one hundred'dollars($100) and by dischargingany obligationsof the saidJ.B. Cotton to the Respondent which has arisen by virtue ofrent accruing between the time of his discharge and the timeof his reinstatement pursuant to this Order;(c)Withdraw and continue to withhold all recognition ofthe IndependentMiners Union as a representative of any of its,employees for the purpose of collective bargaining with the Re-spondent in respect to rates of pay, wages, hours of employment,and other terms or conditions of employment, and completely dis-establish the Independent Miners Union as such representative;:(d) Immediately post notices in conspicuous places through-out its plant and maintain such notices for a period of sixty-(60) consecutive days or for the period until the Board issuesits certification in Case No. XI-R-235, 'whichever period proves.to be of shortest duration, stating(1) that theRespondent willcease and desist as aforesaid,(2) and that the Respondent will take the affirmative actionas aforesaid; this notice shall contain the substance of the Order,,but need not be in the exact language thereof ;(e)Notify the Regional Director for the Eleventh Region ofthe National Labor Relations Board within a period of ten (10)days after the entry of this Order what steps have been taken,to comply with said Order.XIIIThe Respondent hereby consents to the entry by an appropriate,United States Circuit Court of Appeals, upon application by theBoard, of a decree enforcing an Order of the Board as hereinset forth in Article XII, above, and hereby waives further notice-247384-40-vol. 17-42 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the application for such decree.The United and the Pro-gressive expressly waive any right or privilege to contest theentry of this decree by an appropriate Circuit Court of Appealsand hereby waive further notice of application for entry thereof.XIVWherever the facts, spelling of names, titles or other materialand documents in the record of this proceeding shall appearinconsistent with the names, titles or other material set out andmade part of this stipulation, the spelling of names, titles andother material in this stipulation shall be considered correct.XVThis stipulation shall be subject in all respects to the approvalof the Board and shall become effective immediately upon ap-proval of the Board. If this stipulation is not approved by theBoard, it shall be of no force and effect and shall not be usedas evidence against the parties hereto in any subsequent proceed-ing herein.XVIThe entire agreement between all parties hereto is containedwithin the terms of this stipulation, and there is no verbal agree-ment of any kind which varies, alters, or adds to said stipulationin any respect.SUPPLEMENTAL STIPULATIONIt is hereby stipulated, consented to and agreed, by and be-tween Hart Coal Company; United Mine Workers of America,District#23, affiliated with the Congress of Industrial Organi-zations; the Progressive Mine Workers of America, District #5,affiliated with the American Federation of Labor ; and ArthurR. Donovan, Regional Attorney for the Eleventh Region of theNational Labor Relations Board, Colonel C. Sawyer and Rob-ert D. Malarney, Attorneys, National Labor Relations Board, asfollows :1.That paragraph VIII of the complaint in the above en-titledproceedings, numbered XI-C-574, be deemed amendedby interlineation so that the first sentence thereof shall read asfollows :"Thereafter, and on or about August 20, 1938, the Independentbecame merged with the Progressive." HART COAL COMPANY649On November 10, 1939, the Board issued its order approving theabove stipulation and supplemental stipulation, making them partof the record in the case, and transferring the proceeding to theBoard for the purpose of entry of a decision and order by the Board.Upon the basis of the above stipulation, supplemental stipulation,and the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT 2Hart Coal Company, a Delaware corporation, is engaged in themining, sale, and distribution of coal at a place of business calledtheWhite City mine near Morton's Gap, Kentucky.3During the last several years the respondent, Hart Coal .Company,has had an average annual production of 500,000 tons of coal. Inthe course and conduct of its business, Hart Coal Company causesand has continuously caused a substantial quantity of coal, consistingof more than 50 per cent of the coal mined, sold, and distributed byit, to be supplied, delivered, and transported in interstate commerce.The respondent, Hart Coal Company, agreed that it is engaged ininterstate commerce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.II.THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District #23, affiliated withthe Congress of Industrial Organizations; the Progressive MineWorkers of America, District #5, affiliated with the American Fed-eration of Labor; and Independent Miners Union, are labor organi-zations as defined in Section 2 (5) of the Act.III.THE QUESTION CONCERNING REPRESENTATIONIn accordance with the terms of the stipulation, we find that theUnited and the Progressive each claimed to have been designated byemployees in the unit hereinafter found to be appropriate for the2 The facts set forth in this section are based upon allegations in the complaint admittedby the respondent.8Hart Coal Corporation,a Delaware corporation,owned and operatedthe Victoria #k11mine located near Madisonville,Kentucky,and the WhiteCitymine near Morton's Gap,Kentucky.Pursuant to a petition in bankruptcyfiledwith the United StatesDistrictCourt fortheWestern District of Kentucky by Hart Coal Corporation under Section 77'(b)of the BankruptcyAct, the HartCoal Company was organizedunder thelaws of theState of Delaware.Subsequent to its organization, Hart CoalCompany tookover theassets ofHart CoalCorporation and since October 1935 has operated the mining prop-erties previously operated by Hart Coal Corporation.In January1938 the Victoria #11mine was closed by order of the Kentucky State Department of Mines and since that timeHart Coal Company has operated only the White City mine. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurposes of collective bargaining as their bargaining agent and thatthe respondent refuses to recognize either the United or the Progres-sive as the exclusive representative of all the employees in said unit:until and unless the Board has made a certification pursuant to Sec--tion 9 (c) of the Act, and that therefore a question has arisen con-cerning representation of the employees of the respondent.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and',tends to lead to labor disputes burdening and obstructing commerce-and the free flow of commerce..V. THE APPROPRIATE UNITWe find, in accordance with the terms of the stipulation, that allpersons employed in the mining operations of the respondent as-production employees, excluding superintendents,mine foremen,.section foremen, room bosses, face bosses, top bosses, entry bosses,,electricians in a supervisory capacity, all other supervisory em-ployees, and "guards" or "watchmen," constitute a unit appropriatefor the purposes of collective bargaining, and that such unit willinsure to the said employees the full benefit of their right to self-organization and collective bargaining and will otherwise effectuate-the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of the employees of the respondent can best be resolvedby the holding of an election by secret ballot. In accordance with,_the terms of the stipulation, we find that the employees eligible tovote in the election shall be all employees in the appropriate uniton the pay roll of the respondent 1 week preceding the issuance of-the Direction of Election,infra,including the employee ordered re-instated as a' result of the Board's order,infra.Upon the basis of the above findings of fact, stipulation, supple-mental stipulation, and upon the entire record in the case, the Board'.makes the following :CONCLUSIONS OF LAW1.United Mine Workers of America, District #23, affiliated with:-theCongress of Industrial Organizations, and ProgressiveMine- HART COALCOMPANY651Workers of America, District #5, affiliated with the American Fed-eration of Labor, are labor organizations within the meaning ofSection 2 (5) of the Act.2.A question affecting commerce has arisen concerning the repre-,sentation of employees of Hart Coal Company, Morton's Gap, Ken-tucky, within the meaning of Section 9 (c) and Section 2 (6) and,(7) of the National Labor Relations Act.3.All persons employed in the mining operations of the respond-ent as production employees, excluding superintendents, mine fore-men, section foremen, room bosses, face bosses, top bosses, entry bosses,electricians in a supervisory capacity, all other supervisory em-ployees, and "guards" or "watchmen," constitute a unit appropriatefor collective bargaining, within the meaning of Section 9. (b) ofthe Act.ORDERUpon the basis of the above findings of fact, stipulation, supple-mental stipulation, and the entire record in the case and pursuantto Section 10 (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that the Hart Coal Company,Morton's Gap, Kentucky, its officers, agents, successors, and assignsshall1.Cease and desist from :*(a)In any manner interfering with, restraining or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivity for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7, of the National LaborRelations Act;(b)Discouragingmembership inUnitedMineWorkers ofAmerica, District#23, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees, orencouragingmembership in the ProgressiveMineWorkers ofAmerica, District #5, affiliated with the American Federation ofLabor, or any other labor organization of its employees, by dis-charging or refusing to reinstate any. of its employees or in anyother manner discriminating in regard to their hire and tenure ofemployment or any term or condition of their employment;(c)Dominating or interfering with the administration of theIndependent Miners Union, or dominating or interfering with theformation or administration of any other labor organization of itsemployees, or contributing support to any such labor organization;(d)Recognizing the Independent Miners Union as the repre-sentative of any of its employees for the purposes of dealing with 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment.2.Take the following affirmative action to effectuate the policiesof the National Labor Relations Act :(a)Offer to J. B. Cotton immediate and full reinstatement to hisformer position or to a position equivalent thereto without prejudiceto any rights and privileges previously enjoyed by him;(b)Make whole J. B. Cotton for wages lost in consequence ofhis discharge by payment to him of the sum of one hundred dol-lars ($100) and by discharging any obligation of the said J. B.Cotton to the respondent which has arisen by virtue of rent accru-ing between the time of his discharge and the time of his rein-statement pursuant to this Order;(c)Withdraw and continue to withhold all recognition of theIndependent Miners Union as a representative of any of its em-ployees for the purpose of collective bargaining with the respondentin respect to rates of pay, wages, hours of employment, and otherterms or conditions of employment, and completely disestablish theIndependent Miners Union as such representative;(d)' Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of sixty (60) consecu-tive days or for the period until the Board issues its certification inCase No. R-1607, whichever period proves to be of shortest duration,stating (1) that the respondent will cease and desist as aforesaid,(2) and that the respondent will take the affirmative action as afore-said ; this notice shall contain the substance of the Order, but neednot be in the exact language thereof ;(e)Notify the Regional Director for the Eleventh Region of theNational Labor Relations Board within a period of ten (10) daysafter the entry of this Order what steps have been taken to complywith said Order.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of.the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Hart Coal Company, Morton's Gap, Kentucky, an election bysecret ballot shall be conducted within thirty (30) days from the dateof this Direction under the direction and supervision of the RegionalDirector for the Eleventh Region, acting in this matter as agent for HART COAL COMPANY653the National Labor Relations Board and subject to Article. III, Sec-tion 9, of said Rules and Regulations, among all persons employedin the mining operations of the Hart Coal Company, Morton's Gap,Kentucky, as production employees on the pay roll of the respondent1 week preceding the issuance of this Direction of Election, includingJ. B. Cotton, but excluding superintendents, mine foremen, sectionforemen, room bosses, face bosses, top bosses, entry bosses, electriciansin a supervisory capacity, all other supervisory employees, and"guards" or "watchmen," to determine whether they desire to berepresented by United Mine Workers of America, District #23, affili-ated with the Congress of Industrial Organizations, or ProgressiveMine Workers of America, District #5, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining, or byneither.